Exhibit 10.3

GUARANTY

THIS GUARANTY dated as of August 28, 2012, is made by the undersigned Guarantors
(collectively, the “Guarantors” and each, individually, a “Guarantor”) to
Comerica Bank, a Texas banking association (“Comerica”), as Administrative Agent
for and on behalf of the Lenders (as defined below) (in such capacity, the
“Agent”).

RECITALS:

A. Universal Truckload Services, Inc. (“Borrower”), has entered into that
certain Revolving Credit and Term Loan Agreement dated as of August 28, 2012 (as
amended, supplemented, amended and restated or otherwise modified from time to
time the “Credit Agreement”) with each of the financial institutions party
thereto (collectively, including their respective successors and assigns, the
“Lenders”) and the Agent, pursuant to which the Lenders have agreed, subject to
the satisfaction of certain terms and conditions, to extend or to continue to
extend financial accommodations to the Borrower, as provided therein.

B. As a condition to entering into and performing their respective obligations
under the Credit Agreement, the Lenders and the Agent have required that each of
the Guarantors provide to the Agent, for and on behalf of the Lenders, this
Guaranty.

C. Each of the Guarantors desires to see the success of the Borrower.
Furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to the Borrower.

D. The business operations of the Borrower and the Guarantors are interrelated
and complement one another, and such entities have a common business purpose,
with intercompany bookkeeping and accounting adjustments used to separate their
respective properties, liabilities, and transactions. To permit their
uninterrupted and continuous operations, such entities now require and will from
time to time hereafter require funds and credit accommodations for general
business purposes, and the proceeds of advances under the credit facilities
extended under the Credit Agreement will directly or indirectly benefit the
Borrower and the Guarantors hereunder, severally and jointly.

E. The Agent is acting as agent for the Lenders pursuant to Section 12 of the
Credit Agreement.

NOW, THEREFORE, to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has executed and
delivered this Guaranty (as amended and otherwise modified from time to time,
this “Guaranty”).



--------------------------------------------------------------------------------

1. Definitions. As used in this Guaranty, capitalized terms not otherwise
defined herein have the meanings provided for such terms in the Credit
Agreement. The term “Lenders” as used herein shall include any successors or
assigns of the Lenders in accordance with the Credit Agreement. In addition, the
following term shall have the following meaning:

“Guaranteed Obligations” shall mean, collectively, all Indebtedness of the
Borrower (as defined in the Credit Agreement) (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after maturity thereof and accruing on or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding by or against the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such a proceeding and including, without
limitation, interest at the highest allowable per annum rate specified in any
document, instrument or agreement applicable to any of the Indebtedness), and
all other liabilities and obligations of the Borrower, in each case whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with the
Credit Agreement, this Guaranty and the other Loan Documents.

2. Guaranty. Each of the Guarantors hereby, jointly and severally, guarantees to
the Lenders the due and punctual payment to the Lenders when due, whether by
acceleration or otherwise, and performance of the Guaranteed Obligations. Each
of such Guarantors further jointly and severally agrees to pay any and all
expenses (including reasonable attorneys’ fees assessed on a time and charges
basis), that may be paid or incurred by the Agent or any Lender in enforcing or
preserving rights with respect to or collecting any or all of the Guaranteed
Obligations and/or enforcing any rights with respect to, or collecting against
the Guarantors under this Guaranty.

3. Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and shall be
a guaranty of payment and not of collection, irrespective of the validity,
regularity or enforceability of the Credit Agreement or any of the other Loan
Documents, or any provision thereof, the absence of any action to enforce the
same, any waiver or consent with respect to or any amendment of any provision
thereof (provided that any amendment of this Guaranty shall be in accordance
with the terms hereof), the recovery of any judgment against any Person or
action to enforce the same, any failure or delay in the enforcement of the
obligations of any Credit Party under the Credit Agreement or any of the other
Loan Documents, or any setoff, counterclaim, recoupment, limitation, defense or
termination whether with or without notice to the Guarantors. Each of the
Guarantors hereby waives diligence, demand for payment, filing of claims with
any court, any proceeding to enforce any provision of the Credit Agreement or
any of the other Loan Documents, any right to require a proceeding first against
the Borrower or against any other Guarantor or other Person providing
collateral, or to exhaust any security for the performance of the obligations of
the Borrower, any protest, presentment, notice or demand whatsoever, and each
Guarantor hereby covenants that this Guaranty shall not be terminated,
discharged or released until, subject to Section 15 hereof, final payment in
full of all of the Guaranteed Obligations (other than contingent liabilities
pursuant to any indemnity for claims which have not been asserted or which have
not yet accrued) due or to become due and the termination of any and all
commitments of Agent, Issuing Lender, Swing Line Lender and the Lenders to
extend credit (whether optional or obligatory) under the Credit Agreement or any
other Loan Document, and only to the extent of any such payment, performance and
discharge. Each Guarantor hereby further covenants that no security now or
subsequently held by the Agent or the Lenders for the payment of the Guaranteed
Obligations (including, without limitation, any

 

2



--------------------------------------------------------------------------------

security for any of the foregoing), whether in the nature of a security
interest, pledge, lien, assignment, setoff, suretyship, guaranty, indemnity,
insurance or otherwise, and no act, omission or other conduct of the Agent or
the Lenders in respect of such security, shall affect in any manner whatsoever
the unconditional obligations of this Guaranty, and that the Agent and each of
the Lenders in their respective sole discretion and without notice to any of the
Guarantors, may release, exchange, enforce, apply the proceeds of and otherwise
deal with any such security without affecting in any manner the unconditional
obligations of this Guaranty.

Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Lenders by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected to the extent permitted by
applicable law, by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting the Borrower, any or all of the Guarantors or any other Person or
any of their respective Affiliates including any discharge of, or bar or stay
against collecting, all or any of the Guaranteed Obligations in or as a result
of any such proceeding; (ii) any change in the ownership of any of the capital
stock (or other ownership interests) of the Lenders or any or all of the
Guarantors, or any other Person providing collateral for any of the Guaranteed
Obligations, or any of their respective Affiliates; (iii) the election by the
Agent or any Lender, in any bankruptcy proceeding of any Person, to apply or not
apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any extension of credit or
the grant of any security interest or lien under the Bankruptcy Code; (v) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person; (vi) the avoidance of any security
interest or lien in favor of the Agent or any Lender for any reason; (vii) any
action taken by the Agent or any Lender that is authorized by this paragraph or
any other provision of this Guaranty; or (viii) any other principle or provision
of law, statutory or otherwise, which is or might be in conflict with the terms
hereof.

4. Waivers. Each of the Guarantors hereby waives to the fullest extent possible
under applicable law:

(a) any defense based upon the doctrine of marshaling of assets or upon an
election of remedies by Agent or the Lenders, including, without limitation, an
election to proceed by non-judicial rather than judicial foreclosure;

(b) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(c) any duty on the part of Agent or any of the Lenders to disclose to such
Guarantor any facts Agent or the Lenders may now or hereafter know about the
Borrower, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which such Guarantor
intends to assume or has reason to believe that such facts are unknown to such
Guarantor or has a reasonable opportunity to communicate such facts to such
Guarantor;

 

3



--------------------------------------------------------------------------------

(d) any other event or action (excluding compliance by such Guarantor with the
provisions hereof) that would result in the discharge by operation of law or
otherwise of such Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty; and

(e) all rights to participate in any security now or hereafter held by the Agent
or any Lender.

Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrower.

5. Waiver of Subrogation. Each Guarantor hereby waives any claim for
reimbursement, contribution, exoneration, indemnity or subrogation, or any other
similar claim, which such Guarantor may have or obtain against the Borrower, by
reason of the existence of this Guaranty, or by reason of the payment by such
Guarantor of any of the Guaranteed Obligations or the performance of this
Guaranty, the Credit Agreement or any of the other Loan Documents, until the
Guaranteed Obligations (other than contingent liabilities pursuant to any
indemnity for claims which have not been asserted or which have not yet accrued)
have been repaid and discharged in full, no Letters of Credit shall remain
outstanding and all commitments to extend credit under the Credit Agreement or
any of the other Loan Documents (whether optional or obligatory) have been
terminated. Any amounts paid to such Guarantor on account of any such claim at
any time when the obligations of such Guarantor under this Guaranty shall not
have been fully and finally paid shall be held by such Guarantor in trust for
Agent and the Lenders, segregated from other funds of such Guarantor, and
forthwith upon receipt by such Guarantor shall be turned over to Agent in the
exact form received by such Guarantor (duly endorsed to Agent by such Guarantor,
if required), to be applied to such Guarantor’s obligations under this Guaranty,
whether matured or unmatured, in such order and manner as Agent may determine.

Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrower.

6. Other Transactions. The Agent and each of the Lenders may deal with the
Borrowers and any security held by them for the obligations of the Borrower in
the same manner and as freely as if this Guaranty did not exist and the Agent
shall be entitled, on behalf of the Lenders, without notice to any of the
Guarantors, among other things, to grant to the Borrower such extension or
extensions of time to perform any act or acts as may seem advisable to the Agent
(on behalf of the Lenders) at any time and from time to time, and to permit the
Borrower to incur additional indebtedness to the Agent, the Lenders, or any of
them, without terminating, affecting or impairing the validity or enforceability
of this Guaranty or the obligations of the Guarantors hereunder.

7. Remedies; Right to Offset. The Agent may proceed, either in its own name (on
behalf of the Lenders) or in the name of each or any of the Guarantors, or
otherwise, to protect and enforce any or all of its rights under this Guaranty
by suit in equity, action at law or by other

 

4



--------------------------------------------------------------------------------

appropriate proceedings, or to take any action authorized or permitted under
applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by the Guarantors. Each
and every remedy of the Agent and of the Lenders shall, to the extent permitted
by law, be cumulative and shall be in addition to any other remedy given
hereunder or now or hereafter existing at law or in equity.

At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against the Borrower or any of the
other parties providing Collateral for any of the Guaranteed Obligations, and
recovery may be had against any or all of the Guarantors in such action or
proceeding or in any independent action or proceeding against any of them,
without any requirement that the Agent or the Lenders first assert, prosecute or
exhaust any remedy or claim against the Borrower and/or any of the other parties
providing Collateral for any of the Guaranteed Obligations.

Each of the Guarantors acknowledges the rights of the Agent and of each of the
Lenders, subject to the applicable terms and conditions of the Credit Agreement,
and upon the occurrence and during the continuance of an Event of Default, to
offset against the Guaranteed Obligations of any Guarantor to the Lenders under
this Guaranty, any amount owing by the Agent or the Lenders, or either or any of
them to such Guarantors, whether represented by any deposit of such Guarantors
(or any of them) with the Agent or any of the Lenders or otherwise.

8. Borrowers’ Financial Condition. Each Guarantor delivers this Guaranty based
solely on its own independent investigation of (or decision not to investigate)
the financial condition of the Borrower and is not relying on any information
furnished by Agent or the Lenders. Each Guarantor assumes full responsibility to
keep itself informed concerning the financial condition of the Borrower and all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligation, the status of the Guaranteed Obligations or any other matter which
such Guarantor may deem necessary or appropriate, now or later.

9. Representations and Warranties; Covenants. Each Guarantor (a) ratifies,
confirms and, by reference thereto (as fully as though such matters were
expressly set forth herein), represents and warrants with respect to itself
those matters set forth in Article 6 of the Credit Agreement to the extent
applicable to such Guarantor and those matters set forth in the recitals hereto,
and such representations and warranties shall be deemed to be continuing
representations and warranties true and correct in all material respects so long
as this Guaranty shall be in effect; and (b) agrees to comply, to the extent
applicable to such Guarantor, with the covenants set forth in Article 7 and
Article 8 of the Credit Agreement, and (ii) not to otherwise engage in any
action or inaction, the result of which would cause a violation of any term or
condition of the Credit Agreement.

10. Governing Law; Severability. This Guaranty has been delivered in Michigan
and shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and be enforceable in, the State of Michigan. If
any term or provision of this Guaranty or the application thereof to any
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Guaranty, or the application of such term or provision to circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Guaranty shall be valid
and enforceable to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------

11. Notices. All notices, requests, consents, approvals, waivers and other
communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on the signature pages to the Security Agreement dated as
of August 28, 2012, by and among the Borrower, the Guarantors and the Agent (if
any Guarantor is not a party to the Security Agreement, such Guarantor shall
specify its address and facsimile number for notices on its signature page to
this Guaranty); or, as directed to the Guarantors or the Agent, to such other
address or number as shall be designated by such party in a written notice to
the other. All such notices, requests and communications shall, when sent by
overnight delivery, or faxed, be effective when delivered for overnight (next
business day) delivery, or transmitted in legible form by facsimile machine
(with electronic confirmation of receipt), respectively, or if mailed, upon the
third Business Day after the date deposited into the U.S. mail, or if otherwise
delivered, upon delivery; except that notices to the Agent shall not be
effective until actually received by the Agent.

12. Amendments; Future Subsidiaries. The terms of this Guaranty may not be
altered, modified, amended, supplemented or terminated in any manner whatsoever
unless the same shall be in writing and signed by or on behalf of the requisite
Lenders as determined pursuant to the Credit Agreement. Any Person at any time
required to become a Guarantor pursuant to Section 7.13 of the Credit Agreement
or otherwise shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to the Agent
and the Lenders that certain joinder agreement in the form attached hereto as
Exhibit A.

13. No Waiver. No waiver or release shall be deemed to have been made by the
Agent or any of the Lenders of any of their respective rights hereunder unless
the same shall be in writing and signed by or on behalf of the requisite Lenders
as determined pursuant to the Credit Agreement, and any such waiver shall be a
waiver or release only with respect to the specific matter and Guarantor or
Guarantors involved, and shall in no way impair the rights of the Agent or any
of the Lenders or the obligations of the Guarantors under this Guaranty in any
other respect at any other time.

14. Joint and Several Obligation, etc. The obligation of each of the Guarantors
under this Guaranty shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced against each severally,
any two or more jointly, or some severally and some jointly. Any one or more of
the Guarantors may be released from its obligations hereunder with or without
consideration for such release and the obligations of the other Guarantors
hereunder shall be in no way affected thereby. The Agent, on behalf of Lenders,
may fail or elect not to prove a claim against any bankrupt or insolvent
Guarantor and thereafter, the Agent and the Lenders may, without notice to any
Guarantors, extend or renew any part or all of the obligations of the Borrower
under the Credit Agreement or otherwise, and may permit any such Person to incur
additional indebtedness, without affecting in any manner the unconditional
obligation of each of the Guarantors hereunder. Such action shall not affect any
right of contribution among the Guarantors.

 

6



--------------------------------------------------------------------------------

15. Release; Reinstatement. Upon the final payment and discharge in full of all
Guaranteed Obligations (other than contingent liabilities pursuant to any
indemnity for claims which have not been asserted or which have not yet accrued)
and the termination of any and all commitments of Agent, Issuing Lender, Swing
Line Lender and the Lenders to extend credit (whether optional or obligatory)
under the Credit Agreement or any other Loan Document, the Agent shall deliver
to such Guarantors, upon written request therefor, (a) a written release of this
Guaranty and (b) appropriate discharges of any Collateral provided by the
Guarantors for this Guaranty; provided however that, the effectiveness of this
Guaranty shall continue or be reinstated, as the case may be, in the event that
any payment received or credit given by the Agent or the Lenders, or any of
them, is returned, disgorged, rescinded or required to be recontributed to any
party as an avoidable preference, impermissible setoff, fraudulent conveyance,
restoration of capital or otherwise under any applicable state, federal, or
local law of any jurisdiction, including laws pertaining to bankruptcy or
insolvency, and this Guaranty shall thereafter be enforceable against the
Guarantors as if such returned, disgorged, recontributed or rescinded payment or
credit has not been received or given by the Agent or the Lenders, and whether
or not the Agent or any Lender relied upon such payment or credit or changed its
position as a consequence thereof.

16. Consent to Jurisdiction. Each of the Guarantors hereby irrevocably submits
to the non-exclusive jurisdiction of any United States federal or Michigan state
court sitting in Detroit in any action or proceeding arising out of or relating
to this Guaranty or any of the other Loan Documents and Guarantors hereby
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in any such United States federal or Michigan state court.
Each of the Guarantors irrevocably consents to the service of any and all
process in any such action or proceeding brought in any court in or of the State
of Michigan (and to the receipt of any and all notices hereunder) by the
delivery of copies of such process to Guarantors at their respective addresses
identified in Section 11 hereof in the manner set forth therein.

17. Headings. The headings, captions, and arrangements used in this Guaranty are
for convenience only and shall not affect the interpretation of this Guaranty.

18. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19. WAIVER OF JURY TRIAL. EACH GUARANTOR (AND THE AGENT AND EACH LENDER BY
ACCEPTING THE BENEFITS HEREOF) WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY EITHER SUCH
PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. EACH DEBTOR AND THE AGENT AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH SUCH PARTY FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM

 

7



--------------------------------------------------------------------------------

OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

20. Limitation under Applicable Insolvency Laws. Notwithstanding anything to the
contrary contained herein, it is the intention of the Guarantors, the Agent and
the Lenders that the amount of the respective Guarantor’s obligations hereunder
shall be in, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of applicable law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that the Guarantor’s respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under Applicable Insolvency Laws,
the amount of the Guarantor’s respective obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render the Guarantor’s respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 20, then the amount of such excess shall,
from and after the time of payment by the Guarantors (or any of them), be
reimbursed by the Lenders upon demand by such Guarantors. The foregoing proviso
is intended solely to preserve the rights of the Agent and the Lenders hereunder
against the Guarantors to the maximum extent permitted by Applicable Insolvency
Laws and neither the Borrower, nor any Guarantor nor any other Person shall have
any right or claim under this Section 20 that would not otherwise be available
under Applicable Insolvency Laws.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Guaranty as of the date first above written.

 

GUARANTORS: GREAT AMERICAN LINES, INC. By:  

/s/ David Powell

Name:  

David Powell

Title:  

Executive Vice President

LOUISIANA TRANSPORTATION, INC. By:  

/s/ Michael Whitaker

Name:  

Michael Whitaker

Title:  

President

THE MASON AND DIXON LINES, INCORPORATED By:  

/s/ Mike Silverwood

Name:  

Mike Silverwood

Title:  

President

MASON DIXON INTERMODAL, INC. By:  

/s/ Timothy Phillips

Name:  

Timothy Phillips

Title:  

President

(Signature Page to Guaranty (1203267))

 

9



--------------------------------------------------------------------------------

UNIVERSAL AM-CAN, LTD. By:  

/s/ Mark Limback

Name:  

Mark Limback

Title:  

President

UNIVERSAL LOGISTICS, INC. By:  

/s/ Ed Brown

Name:  

Ed Brown

Title:  

President

UNIVERSAL LOGISTICS SOLUTIONS INTERNATIONAL, INC. By:  

/s/ David Kratt

Name:  

David Kratt

Title:  

President

UTS LEASING, INC. By:  

/s/ Thomas Welsman

Name:  

Thomas Welsman

Title:  

President

UTS REALTY, LLC By:  

/s/ Joseph Rubino

Name:  

Joseph Rubino

Title:  

Manager

(Signature Page to Guaranty (1203267))

 

10



--------------------------------------------------------------------------------

UTSI FINANCE, INC. By:  

/s/ Donald Cochran

Name:  

Donald Cochran

Title:  

President

UPTON MERGER SUB II, LLC By:  

/s/ Donald Cochran

Name:  

Donald Cochran

Title:  

President

CAVALRY LOGISTICS, LLC By:  

/s/ Robert King

Name:  

Robert King

Title:  

Member

CAVALRY TRANSPORTATION, LLC By:  

/s/ Robert King

Name:  

Robert King

Title:  

Member

(Signature Page to Guaranty (1203267))

 

11



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

(Guaranty)

THIS JOINDER AGREEMENT (the “Joinder Agreement”) is dated as of
                    ,      by                                          (“New
Guarantor”).

WHEREAS, pursuant to Section 7.13 of that certain Revolving Credit and Term Loan
Agreement dated as of August 28, 2012 (as amended or otherwise modified from
time to time, the “Credit Agreement”) by and among Universal Truckload Services,
Inc. (the “Borrower”), the financial institutions signatory thereto from time to
time (the “Lenders”) and Comerica Bank, as Agent for the Lenders (in such
capacity, the “Agent”), the Lenders have agreed to extend credit to the
Borrowers on the terms set forth in the Credit Agreement and pursuant to
Section 12 of that certain Guaranty dated as of August 28, 2012 (as amended or
otherwise modified from time to time, the “Guaranty”) executed and delivered by
the Guarantors named therein (“Guarantors”) in favor of Agent, for and on behalf
of the Lenders, the New Guarantor must execute and deliver a Joinder Agreement
in accordance with the Credit Agreement and the Guaranty.

NOW THEREFORE, as a further inducement to each of the Lenders to continue to
provide credit accommodations to the Borrowers, New Guarantor hereby covenants
and agrees as follows:

A. All capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement unless expressly defined to the contrary.

B. New Guarantor hereby enters into this Joinder Agreement in order to comply
with Section 7.13 of the Credit Agreement and Section 12 of the Guaranty and
does so in consideration of the extension of the Indebtedness, from which New
Guarantor shall derive direct and indirect benefit as with the other Guarantors
(all as set forth and on the same basis as in the Guaranty).

C. New Guarantor shall be considered, and deemed to be, for all purposes of the
Credit Agreement, the Guaranty and the other Loan Documents, a Guarantor under
the Guaranty and hereby ratifies and confirms its obligations under the
Guaranty, all in accordance with the terms thereof.

D. No Default or Event of Default (each term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.

E. This Joinder Agreement shall be governed by the laws of the State of Michigan
and shall be binding upon New Guarantor and its successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of                     ,     .

 

[NEW GUARANTOR] By:  

 

Its:  

 

 

2